United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3091
                        ___________________________

                            Andrew Erik Heiderscheid

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Dakota County Sheriff's Office; Deputy Winfrey; Deputy Arturo Herrera; Deputy
Smith; Deputy Kent Themmes; Deputy John Doe; Deputy Jane Doe, Names of all
 the people the suit is against, Individually and in their official capacities; Jacob
              Schak; Tina Tyler; Ryan Fitzhenry; Julienne Oppong

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                             Submitted: May 21, 2021
                              Filed: May 26, 2021
                                 [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, and ERICKSON Circuit Judges.
                       ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Andrew Heiderscheid appeals the district
court’s1 adverse grant of summary judgment. After careful review of the record and
the parties’ arguments on appeal, we find no basis for reversal. See Whitson v. Stone
Cnty. Jail, 602 F.3d 920, 923 (8th Cir. 2010) (standard of review). Accordingly, we
affirm.2 See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Leo I.
Brisbois, United States Magistrate Judge for the District of Minnesota.
      2
       Heiderscheid’s opening brief includes a motion “ask[ing] the Court to grant
him leave from adding supplemental briefing.” That motion is denied as moot.
                                         -2-